Appeal from a judg*1109ment of the Niagara County Court (Sara S. Sperrazza, J.), rendered March 14, 2007. The judgment convicted defendant, upon his plea of guilty, of rape in the second degree, assault in the first degree and assault in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of rape in the second degree (Penal Law § 130.30 [1]), assault in the first degree (§ 120.10 [1]) and assault in the third degree (§ 120.00 [1]). Contrary to the contention of defendant, the record establishes that he knowingly, intelligently, and voluntarily waived his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]). The valid waiver by defendant of the right to appeal encompasses his challenge to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Finally, County Court did not abuse its discretion in denying the motion of defendant to withdraw his plea. Defendant failed to articulate the basis for his motion and, in any event, he failed to present any “ ‘evidence of innocence, fraud, or mistake in inducing the plea’ ” to warrant vacatur (People v Pillich, 48 AD3d 1061 [2008]). Present—Scudder, P.J., Centra, Fahey, Peradotto and Pine, JJ.